Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No. 1:20-cv-01677-RBJ

MATTHEW MCCAMERON,

       Plaintiff,
v.

ANDREW SAUL, Commissioner of Social Security,

       Defendant.


                                            ORDER


       This matter is before the Court on review of the Social Security Administration (“SSA”)

Commissioner’s decision denying plaintiff Matthew McCameron’s application for Supplemental

Security Income (“SSI”). Jurisdiction is proper under 42 U.S.C. § 405(g). For the reasons

explained below, the Court REVERSES and REMANDS the Commissioner’s denial of benefits.

                                 I. STANDARD OF REVIEW

       A person is disabled within the meaning of the Social Security Act only if her physical

and/or mental impairments preclude her from performing both her previous work and any other

“substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2). To be

disabling, a claimant’s conditions must be so limiting as to preclude any substantial gainful work

for at least twelve consecutive months. See Kelley v. Chater, 62 F.3d 335, 338 (10th Cir. 1995).

This appeal is based upon the administrative record (“AR”) and the parties’ briefs. In reviewing

a final SSA decision, the District Court examines the record and determines whether it contains


                                                1
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 2 of 13




substantial evidence to support the decision and whether SSA applied the correct legal standards.

Winfrey v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996). The District Court’s determination of

whether the ruling by the Administrative Law Judge (“ALJ”) is supported by substantial

evidence “must be based upon the record taken as a whole.” Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994). A decision is not based on substantial evidence if it is

“overwhelmed by other evidence in the record.” Bernal v. Bowen, 851 F.2d 297, 299 (10th Cir.

1988). Evidence is not substantial if it “constitutes mere conclusion.” Musgrave v. Sullivan, 966

F.2d 1371, 1374 (10th Cir. 1992). Reversal may be appropriate if the Commissioner applies an

incorrect legal standard or fails to demonstrate that the correct legal standards have been

followed. Winfrey, 92 F.3d at 1019.

                                       II. BACKGROUND

       Plaintiff initially requested SSI benefits under Title VI of the Social Security Act on

September 11, 2017. AR 10. His disability onset date is listed as September 11, 2017. Id. Mr.

McCameron’s initial claim was denied on April 9, 2018, and he timely requested a hearing with

an Administrative Law Judge (“ALJ”). AR 102. The ALJ conducted a hearing on July 24, 2019

and rendered his decision on August 6, 2019. AR 7, 31. The Appeals Council upheld the ALJ

decision on April 15, 2020. The ALJ’s determination is thus considered a final administrative

determination.

       Mr. McCameron previously worked as a ranger in the United States Army, a ski resort

manager, a whitewater rafting guide, and a customer service representative. AR 95. Mr.

McCameron initially injured his back while in the military. AR 388. That injury was later

exacerbated by a rafting accident in which Mr. McCameron was thrown from a water bike into


                                                 2
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 3 of 13




an approaching boat traveling at thirty miles per hour. Id.; AR 47–48. As a result of these

accidents Mr. McCameron was diagnosed with degenerative disc disease and degenerative joint

disease of the left knee. AR 267. He lost his most recent job as a customer service

representative because he called out of work seven times in the first three weeks due to pain and

discomfort. AR 56.

       Mr. McCameron’s extensive treatment history is captured in the administrative record.

He began physical therapy in 2016. At one of his first consultations the physical therapist noted

that Mr. McCameron “presents today with a very slow and guarded gait. Transfers from supine

to sit and sit to stand are very guarded. The patient appears to shift weight several times per

minute when sitting. He is also constantly rotating his lumbar spine in order to stretch.” AR

388.

       In June 2016 he had a spinal cord stimulator implanted. Id. That procedure provided

temporary relief, and he was initially able to reduce the number of narcotics he was taking daily.

Id. However, that relief was brief, and his pain again grew more severe as time passed. Id.; see

also AR 441. Despite his surgery he continued to experience moderate hypertrophic

degenerative changes in his back, with his disc space narrowing. AR 456, 473.

       In 2016 Mr. McCameron was admitted to the emergency room for severe neck pain after

he tripped over a blanket and fell. AR 395. The treating provider observed that Mr. McCameron

experienced significant pain in his back and “a decreased range of motion, tenderness, and pain.”

AR 397. In December 2017 he continued expressing his pain to his doctors, rating it an eight out

of ten. AR 408. The doctor noted at this visit that he had joint pain, swelling, and muscle

weakness. Id. In an effort to curb Mr. McCameron’s pain, doctors prescribed numerous


                                                 3
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 4 of 13




narcotics, including hydrocodone and morphine. He has taken these regularly for several years.

AR 412; see also AR 54. He takes nearly 130 mg of narcotics daily. AR 54. He has attempted

decreasing this daily intake, but such decreases cause his back pain to worsen. AR 413.

        In March 2018 Dr. Nnunukwe evaluated Mr. McCameron. Dr. Nnunukwe X-rayed Mr.

McCameron’s lumbar spine and found that there were “[m]oderate hypertrophic degenerative

changes with disk space narrowing . . . .” AR 473. Additionally, an MRI showed “[m]ulti-level

degenerative disk disease . . . where there is a central, left paracentral, and left lateral disk

extrusion which effaces the left lateral recess and compresses the left S1 nerve root within the

lateral recess. There has been mild aggression of disease when compared to previous study. . . .”

Id. He noted that McCameron’s pain was “worsened with standing, prolonged sitting, lifting,

[and] bending,” and that he “cannot stand up without the use of arms.” AR 475. Mr.

McCameron had a positive Romberg sign, an indication of poor balance, as well as “an antalgic

gait.” AR 476. The doctor further noted that he had “sensory gait ataxia and paraplegia of the

bilateral lower extremities,” and that “claimant cannot perform toe or heel walk on the left.”

Finally, he found that Mr. McCameron’s “[t]andem gait [was] wobbly,” although he was able to

perform seven steps. Id.

        Dr. Nnunukwe also noted how Mr. McCameron’s impairments and pain affected his

activities of daily living:

        [H]e has difficulty with showering during very painful days and is unable to stand up for
        long periods over the stove to prepare meals. He receives most of his help from his wife
        and mother-in-law. Otherwise he is able perform activities of daily living. He spends
        most of his day trying to get comfortable, does not have any hobbies at the moment
        because of his physical limitations due to pain.




                                                    4
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 5 of 13




AR 474. Dr. Nnunukwe concluded that Mr. McCameron could stand and/or walk four hours in

an eight-hour workday so long as he was permitted to take a break every hour. He further opined

that Mr. McCameron could sit for six hours, also with frequent breaks once every hour, and that

an “assistive device is necessary for all distances and all terrain.” AR 478.

        Dr. McElhinney, a state agency consultant, opined that Dr. Nnunukwe’s opinion was

overly restrictive and not consistent with the medical record as a whole. He concluded that

despite his pain, Mr. McCameron is “able to sit, stand, walk, and move [his] arms without

significant loss of control or muscle weakness.” AR 96. He further stated that Mr. McCameron

could lift and or carry twenty pounds occasionally, ten pounds frequently, and could stand for

four hours with normal breaks during an eight-hour workday. AR 92. He found that Mr.

McCameron could sit for about six hours during an eight-hour workday, and that he could climb

ramps or stairs occasionally, could never climb ladders or scaffolds, and could balance, stoop,

kneel, crouch, and crawl frequently. AR 93.

        The ALJ considered both doctors’ opinions. The ALJ explicitly rejected Dr. Nnunukwe’s

conclusion that plaintiff needed at least one break per hour. He stated

        The limitations were consistent, overall, with the claimant’s records and examination.
        For instance, the claimant’s allegations of needing a cane, back pain, and knee pain,
        which would limit the claimant to sedentary work . . . . He also stated his pain was stable
        with medication, including the ability for some exertion. However, the postural
        limitations appeared overly restrictive in light of the claimant’s ability to perform
        activities of daily living, by his own reporting, including some childcare or cleaning, that
        is somewhat limited by pain.

AR 16. As to Dr. McElhinney’s opinion, the ALJ found that Mr. McCameron could stand for

only two hours, as opposed to four hours, during an eight-hour workday due to his knee and back

issues. Id.


                                                     5
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 6 of 13




       In rejecting Dr. Nnunukwe’s opinion that Mr. McCameron needed frequent breaks, the

ALJ seemed to largely consider the subjective medical evidence, i.e., Mr. McCameron’s own

statements about how his impairments affected his daily life. Prior to the hearing, Mr.

McCameron completed a function report. There, he largely stated that while he tries to perform

light work around the house such as cleaning, taking care of his children and dogs, and cooking

for himself, it is rare that he is able to do such things, and that his mother-in-law and wife help

him most days. See AR 218–225.

       The ALJ followed the five-step process in deciding that Mr. McCameron was not

disabled. At step one, he found that Mr. McCameron had not engaged in substantial gainful

activity since September 11, 2017. AR 12. At step two he found that Mr. McCameron had the

severe impairments of degenerative disc disease of the lumbar spine, degenerative joint disease

of the left knee, and gastroesophageal reflux disease. Id. At step three, he found that none of

Mr. McCameron’s impairments met or medically equaled one of the listed impairments in the

regulations. As such, the ALJ proceeded to step four where he found that Mr. McCameron

       Had a residual functional capacity (“RFC”) to perform sedentary work as defined in 20
       C.F.R. § 416.967(a) except the claimant can lift and/or carry 10 pounds occasionally and
       less than 10 pounds frequently. The claimant can sit for 6 hours in an 8- hour workday
       and stand and/or walk for 2 hours in an 8-hour workday. The claimant requires the use of
       a handheld assistive device, like a cane, for ambulation at distance. He can occasionally
       climb stairs and ramps, but never climb ladders, ropes, or scaffolds. The claimant can
       never balance as part of his job requirements. He can occasionally stoop, crouch, kneel,
       and crawl. The claimant can have occasional exposure to extreme cold. He cannot have
       exposure to excessive vibration. The claimant can never work around unprotected
       heights and dangerous or moving machinery.

AR 15. In reaching this RFC finding the ALJ noted that Mr. McCameron’s “medically

determinable impairments could reasonably be expected to cause the alleged symptoms;

however, the claimant’s statements concerning the intensity persistence and limiting effects of

                                                  6
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 7 of 13




these symptoms are not entirely consistent with the medical evidence and other evidence in the

record . . . .” AR 16. He reasoned that the “claimant appears able to perform many activities of

daily living, despite some limitations from his alleged pain, like caring for his children and

helping around the house.” Id.

         Finally, at step five, the ALJ relied heavily on the vocational expert’s testimony from Mr.

McCameron’s hearing. Throughout the hearing the ALJ asked the vocational expert a number of

hypothetical questions to determine whether individuals with similar conditions to Mr.

McCameron could work with certain limitations. The vocational expert concluded that an

individual with Mr. McCameron’s restrictions could find sedentary work so long as he was not

required to take breaks once every hour, and instead only took normal breaks. AR 61. As

mentioned above, the ALJ ultimately found that Mr. McCameron’s RFC did not require more

frequent breaks than customarily permitted. Thus, the ALJ, relying on the vocational expert’s

testimony, concluded that Mr. McCameron was not disabled. Mr. McCameron filed suit in this

Court and now requests that I reverse the ALJ’s determination.

                                          III. ANALYSIS

         Plaintiff argues that the ALJ erred in his SSI determination because his “findings

regarding the consistency of Mr. McCameron’s statements are not compliant with Social

Security Ruling 16-3p and controlling case law, resulting in harmful error.” ECF No. 15 at 5.

Defendant contends that the ALJ’s decision is supported by substantial evidence. ECF No. 23.

At 17.

         Determining whether pain affects a person’s ability to work involves a two-step process.

At step one, the ALJ must determine whether a medically determinable impairment is present


                                                  7
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 8 of 13




that could cause the pain. Soc. Sec. Ruling 16-3p Titles II & Xvi: Evaluation of Symptoms in

Disability Claims, SSR 16-3P (S.S.A. Oct. 25, 2017) (“An individual’s symptoms, such as pain .

. . will not be found to affect the ability to perform work-related activities . . . unless medical

signs or laboratory findings show a medically determinable impairment is present.”). If a

medically determinable impairment is found, at step two the ALJ must “evaluate the intensity

and persistence of [an individual’s] symptoms to determine the extent to which the symptoms

limit an individual’s ability to perform work-related activities . . . .” Id. at *3.

        In evaluating the intensity and persistence of a claimant’s symptoms, an ALJ must

consider all available evidence from a claimant’s medical sources and nonmedical sources.

Notably, ALJs must “not disregard an individual’s statements about the intensity, persistence,

and limiting effects of symptoms solely because the objective medical evidence does not

substantiate the degree of impairment-related symptoms alleged by the individual.” Soc. Sec.

Ruling 16-3p. at *5. The objective medical record is just one of several factors that ALJs must

consider. Id.; see also 20 C.F.R. § 404.1529. Other factors include the claimant’s daily

activities, the “location, duration, frequency, and intensity of [the claimant’s] pain or other

symptoms,” precipitating and aggravating factors, the effectiveness of any prescribed

medication, and any treatment the claimant has received. 20 C.F.R. § 404.1529(c)(3). In

addition, the ALJ must specifically articulate why and on what basis he concludes that plaintiff’s

subjective statements about pain are unsupported by the record. Id.

        The Tenth Circuit has emphasized that a reviewing court should give particular deference

to an ALJ’s evaluation of a claimant’s subjective reports of limitations. Kepler v. Chater, 68

F.3d 387, 391 (10th Cir. 1995). At the same time, an “ALJ ‘must articulate specific reasons for


                                                   8
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 9 of 13




questioning the claimant’s credibility’ where subjective pain testimony is critical.” Id. (quoting

Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992)). The ALJ is not required to explicitly

state “I find this statement not credible” for each factual assertion but can instead list many

factual assertions, “often following them by a qualifying statement to indicate where [the ALJ]

believed [the claimant’s] testimony was contradicted or limited by other evidence in the record.”

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1169 (10th Cir. 2012). However, “[f]indings as to

credibility should be closely and affirmatively linked to substantial evidence and not just a

conclusion in the guise of findings.” Huston v. Bowen, 838 F.2d 1125, 1133 (10th Cir. 1988)

(footnote omitted).

       Here, it is undisputed that plaintiff has a medically determinable impairment: he suffers

from both degenerative disc disease of the lumbar spine and degenerative joint disease of the left

knee. AR 12. The issue therefore is whether the intensity and persistence of Mr. McCameron’s

pain limits his ability to perform work-related activities. The ALJ concluded that it did not, and

that Mr. McCameron could perform sedentary work. In so doing, the ALJ rejected Dr.

Nnunukwe’s opinion, who opined that the intensity of Mr. McCameron’s pain would require that

he take breaks once every hour during a normal workday. Plaintiff argues that the ALJ’s

rejection of Dr. Nnunukwe’s recommendation was not sufficiently specific. I agree.

       The ALJ found Dr. Nnunukwe’s opinion to be overly restrictive “in light of the

claimant’s ability to perform activities of daily living, by his own reporting, including some

childcare or cleaning, that is somewhat limited by pain.” AR 16. He ultimately found that Mr.

McCameron’s statements regarding the intensity and persistence of his pain were not supported

by the objective medial evidence.


                                                  9
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 10 of 13




         In his decision the ALJ wrote, “[a]s for the claimant’s statements about the intensity,

 persistence, and limiting effects of his symptoms, they are inconsistent. The claimant appears

 able to perform many activities of daily living, despite some limitations from his alleged pain,

 like caring for his children and helping around the house.” Id. (emphasis added). The ALJ was

 right to consider whether Mr. McCameron could perform daily activities. However, his conclusion about

 his ability to do those activities is not linked to or supported by substantial evidence. He instead links

 his finding to isolated sentences in the record that are removed from context. Thus, the ALJ’s

 determination here is “a conclusion in the guise of findings.” Huston, 838 F.2d at 1133.

         For instance, the ALJ cites to a March 20, 2018 examination which states, “[o]therwise

 he is able to perform activities of daily living.” AR 474. The ALJ, however, makes no mention

 of the qualifying word otherwise. When taken in context, the paragraph from which the ALJ

 pulls reads quite differently. It states,

         The claimant states that he has difficulty with showering during very painful days and is
         unable to stand up for long periods over the stove to prepare meals. He receives most of
         his help from his wife and his mother-in-law. Otherwise he is able to perform activities
         of daily living. He spends most of his day trying to get comfortable, does not have
         hobbies at the moment because of his physical limitations due to pain.

 AR 474. Nothing about this statement or paragraph contradicts Dr. Nnunukwe’s opinion that

 plaintiff needs frequent breaks once every hour. In fact, it tends to show that plaintiff struggles

 to perform daily activities without help from others, and that he is able to perform some daily

 activities so long as they do not require him to be in one position for too long. Thus, when read

 in its full context, the evidence to which the ALJ cites provides some support for Dr.

 Nnunukwe’s opinion that Mr. McCameron would need to take frequent breaks once every hour

 during an eight-hour day.


                                                      10
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 11 of 13




        The second piece of evidence to which the ALJ cites also supports Dr. Nnunukwe’s

 opinion when it is read in context. The ALJ cites to the functional report Mr. McCameron

 completed for the conclusion that Mr. McCameron can perform household activities. Here too

 the ALJ cites evidence that supports a finding of non-disability and out of context. Though Mr.

 McCameron says in the report that he tries to perform household activities when he can, he also

 says his ability to do such activities is rare, and that he primarily relies on his mother-in-law to

 perform tasks for him. For instance, the functional report reads,

        It is very hard to sit or stand for more than 15-20 minutes. Bending at the waist sends
        sharp pain throughout my back and legs. It is very difficult to bend over and pick up my
        6-month-old daughter up out of her crib. It is also difficult to stand bent over and change
        diapers or to cook, clean, or give the kids a bath. Pretty much every part of my day is
        affected by pain.

 AR 218.

        In that same document, Mr. McCameron reports the following, “I try to do what I can

 throughout the day, but my mother-in-law is at my house while my wife is at work to do most of

 the daily things.” Id. Regarding whether he takes care of his children, he says that he tries to do

 what he can “but [his] mother-in-law does pretty much everything.” Regarding whether he takes

 care of animals, he says “If I feel like I can do it, I try. But my mother-in-law does pretty much

 all those things.” AR 218. He further states that he is slow at getting dressed and bathing, and

 that it is hard to sit when he needs to use the restroom. AR 219. If he must cook for himself, he

 only cooks frozen dinners to avoid having to stand for too long. Id. This document, when read

 in its entirety, does not support the ALJ’s finding that Mr. McCameron does not require a break

 every hour. Instead, it again demonstrates that he struggles with pain daily, and that he cannot




                                                   11
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 12 of 13




 remain in one position too long, further supporting Dr. Nnunukwe’s opinion that frequent breaks

 would be necessary.

        The ALJ next considers the treatment Mr. McCameron received. He writes that “[t]he

 claimant also reported improvement with the use of his spinal stimulator, which allowed him to

 cut down on his medication. His pain also appeared stable throughout much of the record, with

 little treatment in 2018.” AR 16. The ALJ again removes these two statements from their

 context. Though Mr. McCameron did have a spinal stimulator implant that initially provided

 relief, the efficacy of that implant decreased overtime. AR 675. In fact, because of the

 decreasing effectiveness, Mr. McCameron’s doctor again recommended a more invasive spinal

 surgery and planned on presenting Mr. McCameron’s case to other physicians at a medical

 conference to elicit feedback on effective treatment for Mr. McCameron. AR 50. The ALJ does

 not reference these facts in his decision, again potentially obscuring the true nature of Mr.

 McCameron’s condition overall. That Mr. McCameron may have at one time experienced

 temporary relief does not necessarily mean the pain he complains of presently permits him to

 perform work-related activities. Because the ALJ selected cherry-picked facts from the record

 that supported a finding of non-disability, but did not cite facts that supported a finding of

 disability, the Court concludes that the ALJ did not “specifically articulate why and on what

 basis . . . plaintiff’s subjective statements about pain are unsupported by the record” in violation

 of 20 C.F.R. § 404.1529(c)(3).

        At Mr. McCameron’s hearing the vocational expert testified that a hypothetical individual

 with Dr. Nnunukwe’s restrictions—taking one break every hour—would not be able to find

 competitive employment. AR 61–62. Accordingly, if the ALJ followed Dr. Nnunukwe’s


                                                  12
Case 1:20-cv-01677-RBJ Document 28 Filed 07/27/21 USDC Colorado Page 13 of 13




 opinion, then he likely would have found Mr. McCameron to be disabled. The ALJ must

 provide specific reasons that are supported by the record for why (1) he rejected Dr. Nnunukwe’s

 limitations, and (2) he found Mr. McCameron’s subjective statements about his pain inconsistent

 with the overall record. So far, the evidence to which the ALJ cites provides support for a

 finding of disability, rather than one of non-disability. As such, the ALJ’s decision is

 REVERSED and REMANDED.

                                              ORDER

        The Court REVERSES the Commissioner’s decision denying Mr. McCameron’s

 application for SSI and REMANDS for reevaluation of the evidence consistent with this order.


        DATED this 27th day of July, 2021.

                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge




                                                 13
